DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Status of the Claims
Claims 1-5, 9 and 21-34 are pending in the instant patent application. Claims 1, 22 and 29 are amended. Claims 6-8 and 10-20 are cancelled. This Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the abstract idea is integrated into a practical application, Examiner respectfully disagrees. The claims as currently written, still recite generic computing devices implemented on a personal computer.
Examiner will further note an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. In this analysis, the claims do not reflect the disclosed improvement or effectively demonstrate an improvement to existing technology.
Regarding DDR, in DDR Holdings, the court found the claims to be patent eligible because the claims recites the solution of a hybrid webpage that co-displays the look and feel of the first website with the desired content from the second website. The court found such solution to be rooted in computer technology because there was no other way to accomplish such solution. The computer was an essential part of performing the solution. Although the current claims recite functions performed by a computer system, such functions are not found to be significantly more.
Applicant further asserts that the amended claims are similar to what was deemed patent-eligible in Trading Technologies and Core Wireless, Examiner respectfully disagrees. In the instant case the examiner asserts that the fact pattern in Trading Technologies does not uniquely match the fact pattern in the instant case. For example, In Trading Technologies "The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. Thus the court held that the criteria of Alice Step 2 were also met." The instant claims are not drawn to a particular and non-conventional arrangement of elements of a graphical user interface. As such, the examiner asserts that the fact patterns of the instant case and Trading Technologies are different. Core Wireless was found eligible not only because the claims are directed to a particular manner of Summarizing and presenting information in electronic devices, but also because of the improvements to the user interface for electronic devices. Examiner finds the advancements disclosed in Core Wireless are not comparable the present claims. In particular, the combination of structural elements recited in the present claim are used for a generic computer to perform generic functions. Examiner states that the description of the interface described in the claims are in at least generic in nature, not reciting significantly more, and do not integrate the judicial exception into a practical application. Examiner also states that any improvements set forth in the specification and/or arguments/remarks (if supported), must also have the claims reflect the disclosed improvements.
Regarding Applicant’s arguments any alleged abstract idea is integrated into a practical application. Examiner respectfully disagrees. Applicant has further asserted that the amended claims are similar to the claims deemed patent-eligible in BASCOM, Examiner respectfully disagrees. Examiner will note that the current claims are distinguishable to the claims in BASCOM. In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components. Furthermore, the cloud-based CRM tool is merely used as a tool to perform the abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5, 9 and 21, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-5, 9 and 21 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, an incoming communication from a user of a plurality of users; determining, a sales representative associated with the user based on the incoming communication; retrieving, a sales representative and user information for the user comprising a user name, a title, an image, and stored notes; sending, the user information; causing, to receive the user information and display a lock screen comprising an answering link and the user information, wherein the user information is stored; in response to receiving a selection of the answering link from the sales representative, causing, to display a main call screen comprising a notes link; in response to receiving a selection of the notes link from the sales representative, causing, to display a notes screen that displays the stored notes; receiving an additional note from the sales representative entered in the notes screen; and updating, the stored notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.	
	Accordingly, the claim recites an abstract idea and dependent claim 9 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application. The one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application are merely generic computing devices implemented on a personal computer. In addition, both the receiving, retrieving, sending, and causing limitations add insignificant extrasolution activity such as mere data gathering (see MPEP 2106.06(g)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-5 and 21 include various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it in at least recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 1-5 and 21, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 22-28, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 22-28 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.		
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 22, claim 22 recites receive, an incoming communication from a user of a plurality of users; determine a sales representative associated with the user based on the incoming communication; retrieve a sales representative and user information for the user comprising a user name, a title, an image, and stored notes; send the user information; receive the user information and display a lock screen comprising an answering link and the user information, wherein the user information is stored; in response to receiving a selection of the answering link from the sales representative, display a main call screen comprising a notes link; in response to receiving a selection of the notes link from the sales representative, display a notes screen that displays the stored notes; receive an additional note from the sales representative entered in the notes screen and update the notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 27 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a memory, at least one processor, a secondary server, a VOIP network, a cloud- based customer relationship management tool, a representative mobile device, a private network and a mobile application. The memory, at least one processor, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application are merely generic computing devices implemented on a personal computer. In addition, both the receive, retrieve, send, and cause limitations add insignificant extrasolution activity such as mere data gathering (see MPEP 2106.06(g)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 22-26 and 28 include various elements that are not directed to the abstract idea under 2A. These elements include a memory, at least one processor, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network, a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 22-26 and 28, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.	
	Regarding Claims 29-34, they are directed to a computer-readable device, however the claims are directed to a judicial exception without significantly more. Claims 29-34 are directed to the abstract idea of managing communication between one or more consumers and one or more representatives of an entity.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 29, claim 29 recites receiving an incoming communication from a user of a plurality of users; determining a sales representative associated with the user based on the incoming communication; retrieving a sales representative and user information from the cloud-based CRM tool comprising a user name, a title, an image, and stored notes; sending the user information; causing to receive the user information and display the user information in association with a mechanism for answering the incoming communication, wherein the user information is stored; in response to receiving a selection of the answering link from the sales representative, causing to display a main call screen comprising a notes link; in response to receiving a selection of the notes link from the sales representative, causing to display a notes screen that displays the stored notes; receiving an additional note from the sales representative entered in the notes screen and updating the notes to include the additional note responsive to a termination of the incoming communication.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior and relationships or interactions between people. Notably the managing of communications between people.
	Accordingly, the claim recites an abstract idea and dependent claim 33 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of at least one computing device, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application. The at least one computing device, secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application are merely generic computing devices implemented on a personal computer. In addition, both the receiving, retrieving, sending, and causing limitations add insignificant extrasolution activity such as mere data gathering (see MPEP 2106.06(g)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 29-32 and 34 include various elements that are not directed to the abstract idea under 2A. These elements include at least one computing device, a secondary server, a VOIP network, a cloud-based customer relationship management tool, a representative mobile device, a private network and a mobile application and the generic computing elements described in the Applicant's specification in at least Para 0011. These elements do not amount to more than the abstract idea because it in at least recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAPAm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 29-32 and 34, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the cited art does not teach the limitation that states “updating…the stored notes in the cloud-based CRM tool to include the additional note responsive to a termination of the incoming communication”, Examiner respectfully disagrees. Examiner will note that in Shukla, Para 0042-0044, it states that View 401 also includes a graphical prompt 417 surfaced by contact-note application 119 in response to being notified about the end of the call. The graphical prompt alerts or reminds the end-user that it is possible to save a note about the phone call. The end-user provides user input 419 to select the prompt, which results in a transition to view 421. View 401 also includes a graphical prompt 417 surfaced by contact-note application 119 in response to being notified about the end of the call. The graphical prompt alerts or reminds the end-user that it is possible to save a note about the phone call. The end-user provides user input 419 to select the prompt, which results in a transition to view 421. View 421 is representative of a view of a note that may be provided by contact-note application 119 at the end of a call. View 421 is a partial overlay with respect to view 411 and includes various view elements 423 that aid the user in creating a note for the call. Thus the cited art teaches the limitation.
Regarding Applicant’s argument that the cited art does not disclose “receiving… from a secondary server via a Voice over Internet Protocol network, an incoming communication from a user of a plurality of users in a cloud-based customer relationship management (CRM) tool”, Examiner respectfully disagrees. The combination of Famous and Fan teaches the limitation via Famous Para 0018 and Fan Para 0028, 0033, 0052. Further detail will be provided in the 103 rejection.
Regarding Applicant’s argument that the cited art Fan does not disclose “determining…a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication”, Examiner respectfully disagrees and maintains that Famous teaches the cited art as previously disclosed.
Regarding Applicant’s argument that the cited art Fan does not disclose “receiving an additional note from the sales representative entered in the notes screen via a private network”, Examiner respectfully disagrees. Examiner maintains that the cited art of Shukla teaches the limitation as previously stated in the prior office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (2015/0099496 A1) in view of Famous (US 2012/0195422 A1) further in view of Shukla et al. (US 2020/0112630A1).
	Regarding Claim 1, Fan teaches the limitations of Claim 1 which state
	receiving, by one or more processors, an incoming communication from a user of a plurality of users of a cloud-based customer relationship management (CRM) tool (Fan: Para 0028, 0033, 0052 via the mobile computing device 150 may execute an application, or other software, that causes the mobile computing device 150 to be configured for sending electronic requests for information to, and receiving electronic responses from, a customer relationship management system (CRM). FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159…The mobile computing device 150 may detect an incoming telephone call. In various embodiments, the mobile computing device 150 may indicate that an incoming telephone call has been detected. The indication of an incoming telephone call may include both audio and visual notifications…The call handler 210 may also include a call identifier 215 for receiving, interpreting, decoding, or otherwise detecting caller identification information from an incoming call, message, or signal. In some implementations, the caller identification information may include a telephone number, an account name, an account number, or other information that can be used to identify the user or entity associated with the incoming call).
	However, Fan does not explicitly disclose the limitation of Claim 1 which states receiving, from a secondary server via a Voice over Internet Protocol, an incoming communication; determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication.
	Famous though, with the teachings of Fan, teaches of
	receiving, from a secondary server via a Voice over Internet Protocol, an incoming communication (Famous: Para 0018 via The automatic call distributor 110 distributes customer interactions to a plurality of agent phones. One or more of the plurality of phones, including phone 43a and phone 43b, may be connected to the automatic call distributor 110 by way of a switching network 120. The switching network 120 may be the public switched telephone network (PSTN) or a private branch exchange (PBX). The switching network 120 may also include a portion of network 30 for communicating with one or more of the plurality of agent phones using voice over internet protocol (VoIP). Any combination of VoIP, the PSTN, and a PBX may be used. Alternatively or in addition, the automatic call distributor 110 may be in communication with a plurality of agent terminals, including terminal 41a, terminal 41b, and terminal 41c. Each terminal 41a-c may include a phone (e.g. a software-based soft phone) and/or a call center interface for use by the agent); 
	determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication (Famous: Para 0029-0031 via The contact center server 100 uses a matching algorithm…The agent that is the most closely correlates to the customer will be matched with the customer interaction…Alternatively, the contact center server 100 or the automatic call distributor 110 may use a vector system for the matching algorithm. The vector system may be a skills-based system…The agent vectors may be included in an agent skills database, and modified over time through administrator input or automatically through experience or customer feedback…As shown in FIG. 2, each of Customer.sub.1 through Customer.sub.6 are initiating a customer service request regarding one of products X, Y, and Z. Additionally, Customer.sub.1 through Customer.sub.5 have specified a type of request. Customer.sub.1 did not provide any IVR input. Five agents are available in the customer contact center, labeled Agent.sub.1 through Agent.sub.5. Many skill based algorithms are possible. One possible matching algorithm matches the customers and agents in the manner shown in FIG. 2. Agent.sub.1 has been matched with two customers, which means one of the customers will be placed in Agent.sub.1's queue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan with the teachings of Famous in order to have receiving, from a secondary server via a Voice over Internet Protocol, an incoming communication; determining, by the one or more processors, a sales representative associated with the user in the cloud-based CRM tool based on the incoming communication. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Fan/Famous teaches the limitations of Claim 1 which state
	retrieving, by the one or more processors, a representative mobile device associated with the sales representative and user information for the user from the cloud-based comprising a user name, a title, an image, and stored notes (Fan: Para 0025, 0054-0060 and 0062 via defined layout definitions and data on customer relationship management system. Using layout details contained in the associated layout definition to obtain information from the CRM. The layout details may include specifications that define the data needed from the CRM; In one embodiment, the business system interface 220 may use the caller identification information and/or the contact identifier to search the layout library 250 for an associated layout definition. The business system interface 220 may also determine associated layout definitions based on other contextual details, such as a name or identifier, role, authorization level, and preferences, of the representative user 120. The business system interface 220 may also determine associated layout definitions based on the geographic location of the mobile computing device 150 and/or a time and date; Examiner will further note that regarding “a user name, a title, an image and notes”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 [citing Gulack, 703 F.2d at 1386, 217 USPQ at 404]), built over the plurality of users in each of the respective ones of the clusters);
	sending, by the one or more processors, the representative mobile device and the user information to the secondary server (Fan: Para 0055 via Based on the layout definition, the business system interface 220 may generate a corresponding request for information and send it to the network/CRM 157 using the network interface 230. The network interface 230 can transmit and receive electronic communications to and from the network/CRM 157 over one or more electronic communication protocols or media);
	causing, by the one or more processors, a mobile application running on the representative mobile device to receive the information from the secondary server and display the user information, wherein the user information is stored in the cloud -based CRM tool (Fan: Para 0028, 0035 and Fig 3 via FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159, as well as other types of business systems (e.g., Enterprise resource planning (ERP)); In some embodiments, the mobile computing device 150 may include an application that monitors incoming telephone calls for known or recognized caller identification information. Activation of the application may be indicated by information presented in the title section 161 of the GUI 160. In such embodiments, the mobile computing device 150 may also present a number of controls 165, 167, and 169 on the GUI 160. Such controls may include the option to answer the telephone normally (i.e. without invoking the functionality of a business system interface application), answer the phone call while simultaneously invoking the business system interface application to establish a connection to the business system, or to decline the call).
	However, said combination does not explicitly disclose the limitations of Claim 1 which state display a lock screen comprising an answering link and the user information; in response to receiving a selection of the answering link from the sales representative, causing, by the one or more processors, the mobile application to display a main call screen comprising a notes link; in response to receiving a selection of the notes link from the sales representative, causing, by the one or more processors, the mobile application to display a notes screen that displays the stored notes; receiving an additional note from the sales representative entered in the notes screen via a private network; and updating, by the one or more processors, the stored notes in the cloud-based CRM tool to include the additional note responsive to a termination of the incoming communication.
	Shukla though, with the teachings of Fan/Famous teaches of
	display a lock screen comprising an answering link and the user information (Shukla: Para 0070 via FIG. 11 illustrates a view 1101 that is produced when an incoming call arrives. A floatie is surfaced over the screen, allowing the user to view a note on the incoming caller before deciding whether or not to answer the call. Selecting the floatie transitions the screen to view 1103); 
	in response to receiving a selection of the answering link from the sales representative, causing, by the one or more processors, the mobile application to display a main call screen comprising a notes link (Shukla: Para 0031-0033 via Referring parenthetically to the steps illustrated in FIG. 2, the following describes at least some of the operations involved in contact-note process 200. In operation, a contact-note application (e.g. contact-note application 119) receives a notification of a phone call event occurring on a device in association with a phone call (step 201)… At or around the same time, the contact-note application surfaces a prompt for a user to enter a user interface to the contact-note application (step 205). The prompt may be surfaced in an overlaid manner with respect to a user interface to a phone calling application that hosts the phone call. If so desired, the end-user may select the prompt by way of a touch, gesture, spoken command, mouse click, or any other suitable user input); 
	in response to receiving a selection of the notes link from the sales representative, causing, by the one or more processors, the mobile application to display a notes screen that displays the stored notes (Shukla: Para 0033-0034 via  At or around the same time, the contact-note application surfaces a prompt for a user to enter a user interface to the contact-note application (step 205). The prompt may be surfaced in an overlaid manner with respect to a user interface to a phone calling application that hosts the phone call…When the prompt is selected, the contact-note application responsively surfaces a view to a note associated with the contact for the call (step 207). The view may provide the user with a mechanism for creating a new note to commemorate details and context about the phone call. In other situations, the view may illustrate a previous note that describes details, context, and other information about a previous phone call (or other interaction) associated with the contact); 
	receiving an additional note from the sales representative entered in the notes screen via a private network (Shukla: Para 0035-0039 via FIG. 3 briefly illustrates an operational scenario in an implementation of enhanced contact notes. In operation, a call event occurs with respect to a phone call hosted by dialer application 115. The call event may be, for example, the end of a call, the arrival of an incoming phone call, or the initiation of an outgoing phone call, as well as any other phone call event…Contact-note application 119 receives a notification of the call event and responsively proceeds to identify a contact associated with the call. At or around the same time, contact-note application 119 surfaces an overlay prompt for a user to enter its user interface…The note view is presented if the end-user selects the prompt that is surfaced over the user interface to dialer application 115. The note view may include a new note descriptive of the phone call, a previous note descriptive of a previous interaction(s), or any other information that may be or have been captured in the note…It may be appreciated that, while the scenario illustrated in FIG. 3 involves surfacing a note in response to a user selecting a prompt, such a step is optional. That is, a note may be surfaced automatically in response to the occurrence of an incoming or outgoing call, without the need for user input to trigger the process. In the case of an incoming call, automatically surfacing a note provides an enhanced caller ID functionality. Such functionality may be provided by a stand-alone application, such as contact-note application 119, but could also be integrated into an existing application, such as dialer application 115); and 
	updating, by the one or more processors, the stored notes in the cloud-based CRM tool to include the additional note responsive to a termination of the incoming communication (Shukla: Para 0043-0044 via View 401 also includes a graphical prompt 417 surfaced by contact-note application 119 in response to being notified about the end of the call. The graphical prompt alerts or reminds the end-user that it is possible to save a note about the phone call. The end-user provides user input 419 to select the prompt, which results in a transition to view 421…View 421 is representative of a view of a note that may be provided by contact-note application 119 at the end of a call. View 421 is a partial overlay with respect to view 411 and includes various view elements 423 that aid the user in creating a note for the call).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fan/Famous with the teachings of Shukla in order to have display a lock screen comprising an answering link and the user information; in response to receiving a selection of the answering link from the sales representative, causing, by the one or more processors, the mobile application to display a main call screen comprising a notes link; in response to receiving a selection of the notes link from the sales representative, causing, by the one or more processors, the mobile application to display a notes screen that displays the stored notes; receiving an additional note from the sales representative entered in the notes screen via a private network; and updating, by the one or more processors, the stored notes in the cloud-based CRM tool to include the additional note responsive to a termination of the incoming communication. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, Fan/Famous/Shukla teaches the limitations of Claim 2 which state
	wherein the user information is transmitted by the secondary server to the representative mobile device (Fan: Para 0061-0062 via requesting, sending and receiving of data is done between the mobile computing device and CRM; In box 940, the mobile computing device 150 may a generate request for information from an associated business system, such as CRM 159, based on the layout definition. The request for information may be based on a layout definition associated with the caller identification information and/or contact identifier. The request for information may include a request for customer specific data relevant to the job functionalities of the contact or the representative user associated with the mobile computing device 150. At box 950, the mobile computing device 150 may send the request for information to the target business system. In embodiments in which the request for information also includes specifications for specific analysis, the business system may provide the requested raw information, as well as processed information. Accordingly, in response to the request for information, the mobile computing device 150 may receive the information and various types of resulting analysis and reports, at box 960. Using layout details contained in the associated layout definition, the mobile computing device 150 may then display the information on a user interface or display device included in or coupled to the mobile computing device 150, at box 970).
	Regarding Claim 3, Fan/Famous/Shukla teaches the limitations of Claim 3 which state wherein the secondary server is configured to receive the incoming communication directly from the user over a first network (Fan: Para 0028, 0032 via CRM, CRM app and networks employed; In various embodiments, the mobile computing device 150 may include functionality for remotely accessing information stored in one or more business systems. For example, the mobile computing device 150 may executean application, or other software, that causes the mobile computing device 150 to be configured for sending electronic requests for information to, and receiving electronic responses from, a customer relationship management system(CRM). FIG. 2 illustrates one particular system 100 in which the mobile computing device 150 is connected to a network or cloud computing environment 157. Within the network or cloud computing environment 157, a CRM 159 may be implemented in one or more computer systems. While only one CRM 159 shown, in various embodiments of the present disclosure, the cloud computing environment 157 may include any number of CRM's 159, as well as other types of business systems (e.g., Enterprise resource planning (ERP))… In one embodiment, a mobile computing device 150, as illustrated in FIG. 3, may be configured to receive an incoming call. For example, the mobile computing device 150 may execute an application that couples it to one or more electronic communication networks, such as the Internet, a PSTN, a cellular telephone network, or a proprietary electronic communication network. Accordingly, in addition to traditional telephone calls, the mobile computing device 150 may execute an application for initiating and receiving communications using protocols…).
	Regarding Claim 4, Fan/Famous/Shukla teaches the limitations of Claim 4 which state
	wherein a primary server is configured to communicate with the secondary server over a second network different from the first network (Fan: Para 0064-0068 and Fig 10 via mobile computer system and networks that may be used to implement embodiments of the disclosure).
	Regarding Claim 5, Fan/Famous/Shukla teaches the limitations of Claim 5 which state 
	wherein the secondary server is configured to transmit the user information over the second network (Fan: Para 0028, 0032, 0064-0068 and Fig 10 via CRM, CRM, system elements and networks employed).
	Regarding Claim 9, Fan/Famous/Shukla teaches the limitations of Claim 9 which state
	wherein the incoming communication is a phone call (Fan: Para 0002 via incoming call).
	Regarding Claim 21, Fan/Famous/Shukla teaches the limitations of Claim 21 which state
	causing, by the one or more processors, the mobile application to display one Or more icons unique to communication functions of the representative mobile device in the mobile application (Fan: Para 0035 via GUI controls; In some embodiments, the mobile computing device 150 may include an application that monitors incoming telephone calls for Known or recognized caller identification information. Activation of the application may be indicated by information presented in the title section 161 of the GUI 160. In such embodiments, the mobile computing device 150 may also present a number of controls 165, 167, and 169 on the GUI 160. Such controls may include the option to answer the telephone normally (i.e. without invoking the functionality of a business system interface application), answer the phone call while simultaneously invoking the business system interface application to establish a connection to the business system, or to decline the call).
	Regarding Claims 22 and 29, they are analogous to Claim 1 and are rejected for the same reasons. In addition, Fan teaches of a non-transitory computer readable device (Fan: Para 0013).
	Regarding Claims 23 and 30, they are analogous to Claim 2 and are rejected for the same reasons.
	Regarding Claims 24 and 31, they are analogous to Claim 3 and are rejected for the same reasons.
	Regarding Claims 25 and 32, they are analogous to Claim 4 and are rejected for the same reasons.
	Regarding Claim 26, it is analogous to Claim 5 and is rejected for the same reasons.
	Regarding Claims 27 and 33, they are analogous to Claim 9 and are rejected for the same reasons.
	Regarding Claims 28 and 34, they are analogous to Claim 21 and are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roebuck (US 2019/0205891 A1) SYSTEM AND METHOD FOR MATCHING A CUSTOMER AND A CUSTOMER SERVICE ASSISTANT
Khalil et al. (US 2014/0359462 A1) FINITE STATE MACHINE-BASED CALL MANAGER FOR WEB-BASED CALL INTERACTION
Byrne (US 2019/019852 A1) USING CALL DATA TO LOG ACTIVITIES AND GENERATE ACTIVITY RECORDS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623